Citation Nr: 0822528	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
low back pain with radiation to left thigh and numbness of 
the left lower leg, status post laminectomy and discectomy at 
L5-S1.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and P.S.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to November 
1969 and from June 1974 to January 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision, which continued the 
veteran's 20 percent rating. 

The veteran testified before the undersigned in January 2006.  
The Board subsequently remanded this case in November 2006.  
It returns now for appellate consideration.


FINDINGS OF FACT

1.  The veteran's chronic low back pain with radiation to 
left thigh and numbness of the left lower leg, status post 
laminectomy and discectomy at L5-S1 has been manifested by 
severe intervertebral disc syndrome, with recurrent attacks 
and little relief, but not ankylosis or incapacitating 
episodes.  

2.  The severity of the veteran's neurological complications 
are no more than "moderate" in the left leg and no more 
than "mild" in the right leg.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for chronic low 
back pain with radiation to left thigh and numbness of the 
left lower leg, status post laminectomy and discectomy at L5-
S1, but no higher, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5293 (2002, 2003); 
Diagnostic Code 5243 (2007), 4.124a, Diagnostic Code 8520 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2002 fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Additional notice was provided in May 2004 and December 
2006.  In order to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and daily 
life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a September 2002 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening has on his employment and daily life 
during the course of the October 2002, June 2004 and May 2006 
VA examinations performed in association with this claim.  
The veteran testified before the undersigned regarding the 
impact of his disability on his daily life.  The Board finds 
that the notice given, the questions directly asked and the 
responses provided by the veteran both at interview and in 
his own testimony show that he knew that the evidence needed 
to show that his disability had worsened and what impact that 
had on his employment and daily life.  As the Board finds 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for intervertebral disc syndrome, also 
called degenerative disc disease.  As will be discussed 
below, intervertebral disc syndrome was rated under 
Diagnostic Code 5293, 38 C.F.R. 4.71a, at the time the 
veteran filed his claim.  This Diagnostic Code (DC) and all 
others related to the spine were revised during the pendency 
of this appeal.  In light of the Board's grant of a 40 
percent rating, only the prior DC 5293 and the current DC 
5243 allow for a rating in excess of 40 percent for this 
disorder.  The veteran was provided notice of both versions 
in his September 2007 Supplemental Statement of the Case, 
which was mailed to him in November 2007.  The veteran was 
provided three months to respond and did not; the file was 
recertified to the Board in February 2008.  Ordinarily, a 
readjudication would be required after compliant notice is 
provided.  See Sanders, supra.  The RO failed to readjudicate 
the claim.  The failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  A remand would be utterly useless; the Board 
finds that there is no prejudice to the veteran.  See Medrano 
v. Nicholson, 21 Vet. App. 165, (2007).  While the Board 
ordered more extensive notice regarding the present and prior 
versions of the DCs governing spinal ratings, these DCS have 
become moot in light of the Board's conclusion that a 40 
percent rating is warranted.  The Board concludes that the 
AMC has substantially complied with the Board's prior remand 
instruction.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board finds that no more specific notice is required of 
VA and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  

As to the third element, the Board notes that the veteran was 
provided such notice in a December 2006 letter.  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in December 2006, 
he was provided ten months to respond with additional 
argument and evidence and the claim was readjudicated and 
additional supplemental statements of the case (SSOCs) were 
provided to the veteran in August and September 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Board 
finds that the third element of Vazquez-Flores is satisfied.  
See id.  

As to the fourth element, the September 2002 letter did 
provide notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
2006.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his low back disability.  For the 
reasons that follow, the Board concludes that a rating of 40 
percent, but no higher, is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's disability was originally rated under the prior 
Diagnostic Code 5293.  See 38 C.F.R. § 4.71a (2002).  That 
regulation was still in effect at the time that the veteran 
filed his claim, and the Board will, in part, evaluate the 
claim by its criteria.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
a 20 percent disability rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a (2002).  A 40 percent disability rating is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Id.  Diagnostic 
Code 5293 provides a maximum 60 percent disability rating for 
intervertebral disc syndrome that is pronounced with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy, characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc.  Id.  

The veteran's medical records and VA examination reports show 
that the veteran has significant neurological complications 
as a result of his back disability.  The veteran has 
diminished sensation along the anterior of his left shin, 
continuing down to his toes.  He has a mildly antalgic gait, 
with a left leg limp and absent left ankle and knee jerks.  
The veteran was found to have right knee and ankle reflex 
response of 1+.  His left knee and ankle reflex response has 
been absent.  

A May 2006 neurology consultation indicated that the veteran 
has radiating pain, diminished sensation in the left L4 
distribution and numbness in the left L5 distribution.  He 
reported muscle cramping in the left leg and recently in the 
right.  Reflexes were trace to 1+.  The veteran's 
neurological assessment was considered unchanged, compared to 
a 2002 neurosurgery consult.  The veteran was reported to 
have slight weakness of left thigh flexion at his December 
2006 VA examination.  At that time, he dressed while standing 
without difficulty and turned over on the examination table 
without difficulty.  The veteran reported two day long 
incapacitating episodes that occurred four times in the 
preceding twelve months.  He did not require medical 
treatment for those episodes.  

The Board notes that the veteran also argues that he had 
fecal incontinence as a result of his disability.  His VA 
treatment records show repeated complaints of this.  The 
veteran had a urology consultation in May 2006 which found no 
objective evidence of bladder or bowel incontinence.  The 
examiner concluded that the veteran's complaints of sudden 
urgency were normal.  The examiner's opinion as to 
incontinence outweighs the veteran's complaints.  The Board 
finds that the veteran has no objective evidence of 
incontinence and has no associated neurological disability of 
loss of bowel or bladder control.

In light of the foregoing, the Board concludes that the 
criteria for a 40 percent, but no higher, for intervertebral 
disc syndrome have been met.  His recurrent attacks, while 
painful, last only two days at a time and do not require 
medical attention.  The veteran has neurological symptoms 
associated with pronounced intervertebral disc syndrome.  His 
examiner characterized his symptoms as "moderately severe" 
in degree.  The Board finds that the veteran's intervertebral 
disc syndrome is most like the criteria for "severe" disc 
syndrome with recurrent attacks and intermittent relief.  The 
criteria for a rating of 40 percent, but no higher, have been 
met.  See 38 C.F.R. § 4.71a, DC 5293 (2002).  

The Board has reviewed the remainder of the regulations in 
effect at the time of the veteran's filing for an increased 
rating.  In light of the grant of a 40 percent rating, the 
only regulations which could provide a rating in excess of 40 
percent for a lumbar spine disability is for ankylosis.  See 
38 C.F.R. § 4.71a, 5289 (2002).  The veteran clearly does not 
suffer from ankylosis.  The veteran cannot receive a higher 
rating under the regulations in effect at the time of the 
filing of the instant claim.  See generally 38 C.F.R. § 4.71a 
(2002).  The Board turns to consider whether the current 
regulations would provide a higher rating.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 40 percent rating is warranted if the 
total duration is at least four weeks but less than six 
weeks; and a 60 percent rating is warranted if the total 
duration is at least six weeks.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, DC 
5293 (2003), Note (1); DC 5243 (2007), Note (1).  

The Board has reviewed the veteran's treatment records and 
cannot locate incapacitating episodes.  The veteran has 
reported that he has flare ups in pain that require him to 
remain in bed for a few days at a time, but there is no 
indication of prescribed bedrest or treatment by a physician 
at these occurrences.  As such, they are not incapacitating 
episodes within the meaning of the regulation and cannot 
support a higher rating.  The Board concludes that the 
criteria for a rating in excess of 40 percent for 
incapacitating episodes are not met.  See 38 C.F.R. § 4.71a, 
DC 5293 (2003); DC 5243 (2007).  

In the alternative, disabilities of the spine are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  See 38 C.F.R. § 
4.71a (2007).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent disability rating is assigned for unfavorable 
ankylosis of the entire spine.  Id.  As noted above, the 
veteran does not have ankylosis.  Indeed, the veteran's range 
of motion testing reveals forward flexion of the 
thoracolumbar spine to at least 45 degrees, greatly exceeding 
the criteria for a 40 percent rating; instead, he would 
receive only a 20 percent rating.  The criteria for a higher 
rating are not met under the General Rating Formula.  

The Board notes that the General Ratings Formula provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be separately evaluated under an appropriate 
Diagnostic Code.  See 38 C.F.R. § 4.71a, DC 5243 (2007), at 
Note (1).  

As discussed above, the veteran has neurological 
complications as a result of his back disability.  The Note 
to the General Rating Formula requires separately rating his 
orthopedic disability under the General Rating Formula and 
his neurological disability under the relevant Diagnostic 
Code.  The Board notes that the veteran's orthopedic 
disability warrants a 20 percent under the Rating Formula.  
He does not have objectively verified bladder or bowel 
incontinence.  The Board notes that the veteran has loss of 
reflexes in both legs and some sensory disturbances in the 
left leg with complaints of pain, but without organic changes 
such as atrophy.  In order to exceed a combined 40 percent 
rating, the veteran would need neurological ratings of 20 
percent or more for each leg, in addition to the 20 percent 
for orthopedic manifestations.  See 38 C.F.R. § 4.25 (2007).  

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 
percent for severe incomplete paralysis with marked muscular 
atrophy; and 80 percent for complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2007).  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.

The Board finds that the veteran's left leg neurological 
complications are no more than moderate and his right leg is 
no more than mild.  The veteran's left leg disability is 
manifested by diminished sensation across the anterior of the 
tibia, leading down to the toes, and loss of reflexes.  The 
veteran had a single notation of slight weakness in flexion 
of the leg, but retains motor control and use of all the 
muscles of the leg.  He continues to walk, though he does so 
with an antalgic gait and with a cane, apparently due to the 
left leg.  The veteran retains complete motor control and 
strength in his right leg.  The veteran retains complete 
sensation in that leg.  His only manifested disability on the 
right side is diminished reflexes.  The functional impairment 
occasioned by his right leg neurological complications is, 
therefore, quite limited.  Overall, he has no foot drops or 
dangles, no muscle atrophy or lost movement.  The Board finds 
that the veteran's neurological impairment is moderate in 
severity in his left leg and mild in severity in his right 
leg.  Under DC 8520, the veteran's left leg would warrant a 
20 percent rating and his right leg would warrant a 10 
percent rating.  The veteran's 20 percent orthopedic and his 
neurological ratings would combine to an overall 40 percent 
under the combined ratings table.  See 38 C.F.R. § 4.25.  The 
Board concludes that higher ratings are not available if 
orthopedic and neurological manifestations of the disability 
are rated separately.  See 38 C.F.R. § 4.71a, DC 5243 (2007), 
at Note (1).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  A 40 percent 
rating is the maximum rating available for limitation of 
lumbar motion under both the prior (DC 5292) and current (DC 
5243) regulations.  See 38 C.F.R. § 4.71a, DC 5292 (2002, 
2003) and DC 5243 (2007).  Because the Board has assigned a 
40 percent rating under DC 5293, the veteran has been granted 
the maximum rating possible under Diagnostic Codes 5292 and 
5243 for limitation of motion, the analysis required by 
DeLuca, supra, would not result in a higher schedular rating.  
See Johnston. 

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 40 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

In sum, the Board finds that the criteria for a 40 percent 
rating, but no higher, have been met under DC 5293.  
Consequently, the claim is granted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating of 40 percent, but no higher, for 
chronic low back pain with radiation to left thigh and 
numbness of the left lower leg, status post laminectomy and 
discectomy at L5-S1 is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


